DETAILED ACTION
This office action is in response to the amendment filed on June 30, 2022. Claims 1 and 3-9 remain pending in the application and have been fully examined. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 8 are Finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steiner et al. (2008/0177297).

In reference to claim 1, Steiner et al. disclose a ratcheting pliers device (see claim 7) comprising: a first arm (24) and a second arm (22), the first arm and the second arm being pivotally engaged (at 25) defining a pair of jaws (32 and 132) and a pair of handles (generally shown at 40, in Figure 1), each jaw having a cutout (36 and 136) extending thereinto (Figures 7 and 10), and since all of the structural limitations of the cutout have been met, the cutout is also configured/capable for insertion of a head of a fastener as the jaws are motivated to a closed configuration (Figures 1 and 2), a ratchet bar (52) pivotally engaged (see paragraph 49) to the first arm proximate to a first terminus (formed as the lowermost portion of 24, as seen in figure 4) thereof, the ratchet bar having a plurality of first teeth (54) extending from an upper surface thereof (Figure 4), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as the outer central portion of curve 26, see Figure 2) of the of the second arm (paragraph 49) and a second tooth (28) coupled to and extending from the second arm, such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation (Figure 2), concurrent with the jaws being motivated to the closed configuration (Figure 2), such that the jaws are prevented from opening (paragraph 19 and claim 7), and because all of the structural limitations of the ratchet bar, the biaser, the lower limit, and the second tooth have been met, the device is also capable of positioning a user for pulling on the handles for extracting the fastener/workpiece from a substrate, and the second arm having a bend (at 26) positioned therein proximate to the lower limit, the bend being substantially C-shaped such that a terminal end (see figure below) of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface (see figure below) facing the pair of jaws, and because all of the structural limitations of the bend have been met, the bend is also configured/capable for deterring slippage of a hand positioned upon the second arm. 


[AltContent: arrow][AltContent: textbox (C-shape Bend)][AltContent: ][AltContent: textbox (Concave arcuate surface)][AltContent: textbox (Terminal end)][AltContent: arrow]
    PNG
    media_image1.png
    749
    385
    media_image1.png
    Greyscale


In reference to claim 8, Steiner et al. further disclose including a pair of brackets (left 42 and right 42, see Figure 5) coupled to the first arm (Figure 1), a rod (i.e. pivot pin not shown but described in paragraph 49) is coupled to and extending between the brackets (paragraph 49), the ratchet bar being pivotally engaged to the rod (paragraph 49) and the biaser comprising a plate spring (60), the plate spring having a first endpoint (at 64) coupled to the first arm between the pair of brackets and the pair of jaws (Figure 1), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Figure 1), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (paragraph 49). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (2008/0177297) in view of Crider (5984272).

In reference to claim 3, Steiner et al. disclose the limitations as previously mentioned above and further disclose that each jaw is substantially L-shaped (Figures 7 and 11), but lacks, each cutout defining a pair of claws.
	However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively, Figures 3 and 4), each cutout defining a pair of claws (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cutout of the first and second jaws, of Steiner et al., with the known technique of providing first and second jaws each including a cutout that defines a pair of claws, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure. 




[AltContent: textbox (Pair of Claws of jaw 21)]
[AltContent: textbox (Pair of Claws of jaw 22)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow]                       
    PNG
    media_image2.png
    267
    298
    media_image2.png
    Greyscale


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (2008/0177297) in view of Qian et al. (CN 205600541, translation previously included). 

In reference to claim 4, Steiner et al. disclose the claimed invention as previously mentioned above, and further disclose a pivot (not shown, paragraph 48) engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm (paragraph 48), but lack, the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws. 
However, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot  (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Steiner et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  
In reference to claim 5, Qian et al. disclose that the bulb comprises a light emitting diode (see abstract).

In reference to claim 6, Qian et al. disclose that the switch comprises a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”). 

Claim 7, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (2008/0177297) in view of Balaji et al. (WO02/07614, translation previously included).

In reference to claim 7, Steiner et al. disclose the claimed invention as previously mentioned above, but lack, each handle having a grip engaged thereto. 
	However, Balaji et al. teach that it is old and well known in the art at the time the invention was made to provide a similar hand tool (Figure 1) comprising handles (20 and 22) each of which including a grip (21, Page 7, Lines 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Steiner et al., with the known technique of providing handles including a grip, as taught by Balaji et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool that assists in gripping the handles.

Claim 9, is Finally rejected under 35 U.S.C. 103 as being unpatentable over Steiner et al. (2008/0177297) in view of Crider (5984272), Qian et al. (CN 205600541, translation previously included) and Balaji et al. (WO02/07614, translation previously included).

In reference to claim 9, Steiner et al. disclose a ratcheting pliers device (see claim 7) comprising: a first arm (24) and a second arm (22), the first arm and the second arm being pivotally engaged (at 25) defining a pair of jaws (32 and 132) each jaw being substantially L-shaped (Figures 7 and 11) and a pair of handles (generally shown at 40, in Figure 1), each jaw having a cutout (36 and 136) extending thereinto (Figures 7 and 10), and since all of the structural limitations of the cutout have been met, the cutout is also configured/capable for insertion of a head of a fastener as the jaws are motivated to a closed configuration (Figures 1 and 2), the second arm having a bend (at 26) positioned therein proximate to the lower limit, the bend being substantially C-shaped such that a terminal end (see figure previously shown above) of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface (see figure previously shown above) facing the pair of jaws, and because all of the structural limitations of the bend have been met, the bend is also configured/capable for deterring slippage of a hand positioned upon the second arm, a ratchet bar (52) pivotally engaged (see paragraph 49) to the first arm proximate to a first terminus (formed as the lowermost portion of 24, as seen in figure 4) thereof, the ratchet bar having a plurality of first teeth (54) extending from an upper surface thereof (Figure 4), a pair of brackets (left 42 and right 42, see Figure 5) coupled to the first arm (Figure 1), a rod (i.e. pivot pin not shown but described in paragraph 49) is coupled to and extending between the brackets (paragraph 49), the ratchet bar being pivotally engaged to the rod (paragraph 49), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as the outer central portion of curve 26, see Figure 2) of the of the second arm (paragraph 49), the biaser comprising a plate spring (60), the plate spring having a first endpoint (at 64) coupled to the first arm between the pair of brackets and the pair of jaws (Figure 1), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Figure 1), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (paragraph 49) and a second tooth (28) coupled to and extending from the second arm, such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation (Figure 2), concurrent with the jaws being motivated to the closed configuration (Figure 2), such that the jaws are prevented from opening (paragraph 19 and claim 7), and because all of the structural limitations of the ratchet bar, the biaser, the lower limit, and the second tooth have been met, the device is also capable of positioning a user for pulling on the handles for extracting the fastener/workpiece from a substrate. 
	Steiner et al. lack, each jaw defining a pair of claws, a pivot engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm, the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, the bulb comprising a light emitting diode, a battery positioned in the pivot, a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws, the switch comprising a button, the button being depressible and each handle having a grip engaged thereto, wherein the grips are configured for enhancing a grasp of a hand of a user upon the pair of handles. 
	However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively, Figures 3 and 4), each cutout defining a pair of claws (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the cutout of the first and second jaws, of Steiner et al., with the known technique of providing first and second jaws each including a cutout that defines a pair of claws, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure. 
	Next, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot  (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract), wherein the bulb comprises a light emitting diode (see abstract). the bulb comprises a light emitting diode (see abstract) and the switch comprises a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Steiner et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  
	And, Balaji et al. teach that it is old and well known in the art at the time the invention was made to provide a similar hand tool (Figure 1) comprising handles (20 and 22) each of which including a grip (21, Page 7, Lines 19-20). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the handles, of Steiner et al., with the known technique of providing handles including a grip, as taught by Balaji et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool that assists in gripping the handles.

Claims 1-3, 7 and 8 are also Finally rejected under 35 U.S.C. 103 as being unpatentable over Balaji et al. (WO02/07614, translation previously included) in view of Crider (5984272) and Steiner et al. (2008//0177297) or Kebel et al. (EP1415600, translation included herewith).

In reference to claim 1, Balaji et al. disclose a ratcheting pliers device comprising: a first arm (14) and a second arm (16), the first arm and the second arm being pivotally engaged (at 18) defining a pair of jaws (24 and 26) and a pair of handles (20 and 22), a ratchet bar (30), pivotally engaged (at 34) to the first arm proximate to a first terminus thereof (see figure below), the ratchet bar having a plurality of first teeth (54, Figure 2) extending from an upper surface thereof (see figure below), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as pawl within opening 38, Figures 4 and 5) of the second arm (see Page 9, Lines 36-37); and a second tooth (58) coupled to and extending from the second arm (Figures 1 and 4-6), such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation, concurrent with the jaws being motivated to the closed configuration, such that the jaws are prevented from opening, positioning the user for pulling on the handles, for extracting the fastener from a substrate (see Figures 1-6 and Page 8, Line 33-Page 10, Line 11).
[AltContent: textbox (First terminus)][AltContent: arrow][AltContent: textbox (Upper surface)][AltContent: arrow]
    PNG
    media_image3.png
    496
    405
    media_image3.png
    Greyscale

Balaji et al. lack, each jaw having a cutout extending thereinto and providing the second arm with a bend positioned proximate to the lower limit, the bend being substantially C-shaped such that a terminal end of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface facing the pair of jaws, wherein the bend is configured for deterring slippage of a hand positioned upon the second arm. 
However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively) extending thereinto (Figures 3 and 4), each cutout is configured for insertion of a head (60) of a fastener (42) as the jaws are motivated to a closed configuration (Figure 3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second jaws, of Balaji et al., with the known technique of providing first and second jaws each including a cutout extending thereinto for insertion of a head of a fastener, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure. 
Next, Steiner et al. teach that it is old and well known in the art at the time the invention was made to provide a similar ratcheting hand tool (Figure 1) comprising a second arm (22) having a bend (see figure below) positioned proximate to a lower limit (28), the bend being substantially C-shaped (see figure below) such that a terminal end (see figure below) of the second arm is directed back towards a pair of jaws (32 and 132) and the bend forms a concave arcuate surface facing the pair of jaws (see figure below), and because the bend has met all of the structural limitations of the claim, it is also configured/capable for deterring slippage of a hand positioned upon the second arm (also see paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second arm (i.e. at the upper right portion of 22 in Figure 4), of Balaji et al., with the known technique of providing a second arm having a C-shaped bend positioned proximate to a lower limit, such that a terminal end of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface facing the pair of jaws, as taught by Steiner et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily manipulate and hold the device during normal operation. 
[AltContent: arrow][AltContent: textbox (C-shape Bend)][AltContent: ][AltContent: textbox (Concave arcuate surface)][AltContent: textbox (Terminal end)][AltContent: arrow]
    PNG
    media_image1.png
    749
    385
    media_image1.png
    Greyscale


In addition, Kebel et al. teach that it is old and well known in the art at the time the invention was made to provide a similar ratcheting hand tool (1) comprising a second arm (12) having an opening (8) for receiving a ratchet bar (5, similar to how Balaji et al. receives ratchet bar [30] within opening [38]. Note; Balaji et al. also includes a lower end portion [at 64] extending from the opening, see Figures 1, 4 and 5), wherein said second arm also includes a lower end portion (see figures below) extending from the opening and includes a finger loop (32) having a bend (see bold line in the figure below on the right) positioned proximate to a lower limit (26), the bend being substantially C-shaped (see bold line in the figure below on the right) such that a terminal end (see figure below on the right) of the second arm is directed back towards a pair of jaws (4) and the bend forms a concave arcuate surface facing the pair of jaws (see figure below on the right), and because the bend has met all of the structural limitations of the claim, it is also configured/capable for deterring slippage of a hand positioned upon the second arm (also see paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the lower end portion (64) of the second arm (see Figure 4), of Balaji et al., with the known technique of providing a lower end portion of a second arm that extends into a finger loop having a C-shape bend such that a terminal end is directed back towards a pair of jaws and forms a concave arcuate surface facing the pair of jaws, as taught by Kebel et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily manipulate and hold the device during normal operation. 

    PNG
    media_image4.png
    499
    744
    media_image4.png
    Greyscale



In reference to claim 3, Crider disclose that each jaw (21 and 22) is substantially L-shaped such that each cutout (52 and 53, respectively) defines a pair of claws (see figures below). 
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: textbox (Pair of Claws of jaw 21)][AltContent: ]
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: arrow][AltContent: textbox (Pair of Claws of jaw 22)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image5.png
    246
    147
    media_image5.png
    Greyscale
                       
    PNG
    media_image2.png
    267
    298
    media_image2.png
    Greyscale


In reference to claim 7, Balaji et al. disclose that each handle has a grip (21) engaged thereto, wherein the grips are configured for enhancing a grasp of a hand of a user upon the pair of handles (Page 7, Lines 19-20).

In reference to claim 8, Balaji et al. disclose further including a pair of brackets (25 and 27) coupled to the first arm (Figure 1), a rod (35) is coupled to and extending between the brackets (Page 8, Lines 7-9), the ratchet bar being pivotally engaged to the rod (Page 8, Lines 7-12) and the biaser comprising a plate spring (60), the plate spring having a first endpoint (see figure below) coupled to the first arm between the pair of brackets (25/27) and the pair of jaws (24/26, see figure below), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Page 8, Lines 6-7), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (Page 9, Lines 36-37). 
[AltContent: textbox (First endpoint)][AltContent: arrow]
    PNG
    media_image6.png
    518
    711
    media_image6.png
    Greyscale

Claims 4-6 and 9 are Finally rejected under 35 U.S.C. 103 as being unpatentable over Balaji et al. (WO02/07614, translation previously included) in view of Crider (5984272), Steiner et al. (2008//0177297) or Kebel et al. (EP1415600, translation included herewith) and Qian et al. (CN 205600541, translation previously included). 

In reference to claim 4, Balaji et al. disclose the claimed invention as previously mentioned above, and further disclose a pivot (18) engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm (Page 7, Line 16), but lack, the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws. 
However, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot  (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Balaji et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  

In reference to claim 5, Qian et al. disclose that the bulb comprises a light emitting diode (see abstract).

In reference to claim 6, Qian et al. disclose that the switch comprises a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”). 

In reference to claim 9, Balaji et al. disclose a ratcheting pliers device comprising: a first arm (14) and a second arm (16), the first arm and the second arm being pivotally engaged (at 18) defining a pair of jaws (24 and 26) and a pair of handles (20 and 22), a pivot (18) engaged to and extending through the first arm and the second arm such that the first arm is pivotally engaged to the second arm (Page 7, Line 16), each handle has a grip (21) engaged thereto, wherein the grips are configured for enhancing a grasp of a hand of a user upon the pair of handles (Page 7, Lines 19-20), a ratchet bar (30), pivotally engaged (at 34) to the first arm proximate to a first terminus thereof (see figure below), the ratchet bar having a plurality of first teeth (54, Figure 2) extending from an upper surface thereof (see figure below), a pair of brackets (25 and 27) coupled to the first arm (Figure 1), a rod (35) is coupled to and extending between the brackets (Page 8, Lines 7-9), the ratchet bar being pivotally engaged to the rod (Page 8, Lines 7-12), a biaser (60) engaged to the first arm and the ratchet bar, such that the biaser is positioned for pivoting the ratchet bar into engagement with a lower limit (formed as pawl within opening 38, Figures 4 and 5) of the second arm (see Page 9, Lines 36-37), the biaser comprising a plate spring (60), the plate spring having a first endpoint (see figure below) coupled to the first arm between the pair of brackets (25/27) and the pair of jaws (24/26, see figure below), the plate spring extending between the pair of brackets toward the first terminus of the first arm (Page 8, Lines 6-7), such that the plate spring is positioned for biasing the ratchet bar into engagement with the lower limit of the second arm (Page 9, Lines 36-37) and a second tooth (58) coupled to and extending from the second arm (Figures 1 and 4-6), such that the second tooth is positioned for sequentially engaging the first teeth of the ratchet bar as the first arm and the second arm are motivated to a proximate orientation, concurrent with the jaws being motivated to the closed configuration, such that the jaws are prevented from opening, positioning the user for pulling on the handles, for extracting the fastener from a substrate (see Figures 1-6 and Page 8, Line 33-Page 10, Line 11). 


    PNG
    media_image7.png
    379
    590
    media_image7.png
    Greyscale

[AltContent: textbox (First endpoint)][AltContent: arrow]
    PNG
    media_image6.png
    518
    711
    media_image6.png
    Greyscale

Balaji et al. lack, each jaw having a cutout extending thereinto, each jaw being substantially L-shaped such that each cutout defines a pair of claws and the pivot being tubular, a bulb engaged to the pivot proximate to one opposed end thereof, the bulb comprises a light emitting diode, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, the switch comprising a button the button being depressible, wherein the bulb is configured for illuminating an area proximate to the jaws and the second arm having a bend positioned proximate to the lower limit, the bend being substantially C-shaped such that a terminal end of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface facing the pair of jaws.
However, Crider teaches that it is old and well known in the art at the time the invention was made to provide a hand tool (10) having first (21) and second (22) jaws, wherein each jaw includes a cutout (52 and 53, respectively) extending thereinto (Figures 3 and 4), each cutout is configured for insertion of a head (60) of a fastener (42) as the jaws are motivated to a closed configuration (Figure 3 and shows that each jaw (21 and 22) is substantially L-shaped (see figure below) such that each cutout (52 and 53, respectively) defines a pair of claws (see figure below). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the first and second jaws, of Balaji et al., with the known technique of providing first and second jaws each including a cutout extending thereinto for insertion of a head of a fastener, as taught by Crider, and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device which more securely grasps and pulls a workpiece (fastener head) with minimal, potentially damaging contact with a surrounding structure.

[AltContent: textbox (Substantially L-shaped jaw)][AltContent: textbox (Pair of Claws of jaw 21)][AltContent: ]
[AltContent: textbox (Substantially L-shaped jaw)][AltContent: arrow][AltContent: textbox (Pair of Claws of jaw 22)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: ]
    PNG
    media_image5.png
    246
    147
    media_image5.png
    Greyscale
                       
    PNG
    media_image2.png
    267
    298
    media_image2.png
    Greyscale


 
Furthermore, Steiner et al. teach that it is old and well known in the art at the time the invention was made to provide a similar ratcheting hand tool (Figure 1) comprising a second arm (22) having a bend (see figure below) positioned proximate to a lower limit (28), the bend being substantially C-shaped (see figure below) such that a terminal end (see figure below) of the second arm is directed back towards a pair of jaws (32 and 132) and the bend forms a concave arcuate surface facing the pair of jaws (see figure below), and because the bend has met all of the structural limitations of the claim, it is also configured/capable for deterring slippage of a hand positioned upon the second arm (also see paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the second arm (i.e. at the upper right portion of 22 in Figure 4), of Balaji et al., with the known technique of providing a second arm having a C-shaped bend positioned proximate to a lower limit, such that a terminal end of the second arm is directed back towards the pair of jaws and the bend forms a concave arcuate surface facing the pair of jaws, as taught by Steiner et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily manipulate and hold the device during normal operation. 
[AltContent: arrow][AltContent: textbox (C-shape Bend)][AltContent: ][AltContent: textbox (Concave arcuate surface)][AltContent: textbox (Terminal end)][AltContent: arrow]
    PNG
    media_image1.png
    749
    385
    media_image1.png
    Greyscale


In addition, Kebel et al. teach that it is old and well known in the art at the time the invention was made to provide a similar ratcheting hand tool (1) comprising a second arm (12) having an opening (8) for receiving a ratchet bar (5, similar to how Balaji et al. receives ratchet bar [30] within opening [38]. Note; Balaji et al. also includes a lower end portion [at 64] extending from the opening, see Figures 1, 4 and 5), wherein said second arm also includes a lower end portion (see figures below) extending from the opening and includes a finger loop (32) having a bend (see bold line in the figure below on the right) positioned proximate to a lower limit (26), the bend being substantially C-shaped (see bold line in the figure below on the right) such that a terminal end (see figure below on the right) of the second arm is directed back towards a pair of jaws (4) and the bend forms a concave arcuate surface facing the pair of jaws (see figure below on the right), and because the bend has met all of the structural limitations of the claim, it is also configured/capable for deterring slippage of a hand positioned upon the second arm (also see paragraph 1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the lower end portion (64) of the second arm (see Figure 4), of Balaji et al., with the known technique of providing a lower end portion of a second arm that extends into a finger loop having a C-shape bend such that a terminal end is directed back towards a pair of jaws and forms a concave arcuate surface facing the pair of jaws, as taught by Kebel et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile device that allows a user to more easily manipulate and hold the device during normal operation. 

    PNG
    media_image4.png
    499
    744
    media_image4.png
    Greyscale

And, Qian et al. teach that it is old and well known in the art at the time the invention was made to provide a hand tool (Figure 1) comprising a tubular pivot (i.e. at 51 of the “rotary shaft set” in claim 1 and Figure 2), a bulb (7) engaged to the pivot proximate to one opposed end (lower end in Figure 1) thereof, the bulb comprising a light emitting diode (see abstract), a battery positioned in the pivot (see the following partial translation disclosing, “In one preferred embodiment of this utility model, described pliers also includes that lithium battery and power supply module change battery screw, described lithium battery is arranged on the inside of power supply module, and described power supply module is changed battery screw and is arranged on the lower surface of power supply module and is positioned at the outside of lithium battery.”) and a switch (6) engaged to the other of the opposed ends (upper end) of the pivot, the switch being operationally engaged to the bulb and the battery, such that the switch is positioned for selectively coupling the bulb to the battery for powering the bulb, the switch comprising a button (outer surface of 6) the button being depressible (see abstract disclosing, “power button”), wherein the bulb is configured for illuminating an area proximate to the jaws (see abstract). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the pivot, of Balaji et al., with the known technique of providing a tubular pivot including a bulb engaged to the pivot proximate to one opposed end thereof, a battery positioned in the pivot, and a switch engaged to the other of the opposed ends of the pivot, the switch being operationally engaged to the bulb and the battery, as taught by Qian et al., and the results would have been predictable. In this situation, one could provide a more advantageous and versatile tool having illumination functions thereby allowing a user more clearly see the object being worked on and/or the working surface during normal operation.  
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Perry (D254090) teaches that it is old and well known in the art at the time the invention was made to provide a surgical instrument (see claim 12) with a second arm (i.e. the right arm in Figure 2) including a finger loop (see figure 2 and note that the loop is not a full circle) having terminal end (i.e. the tip of loop) that is directed back towards a head portion and is spaced from the handle (Figures 1 and 2). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  
Specifically, applicant further defined the C-shaped bend to include a terminal end directed back towards the jaws and forms a concave arcuate surface facing the jaws (as in claim 1 and 9). 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J SCRUGGS whose telephone number is (571)272-8682. The examiner can normally be reached M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT J SCRUGGS/Primary Examiner, Art Unit 3723